DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 06/10/2019 in which claims 21-27 were canceled. No other claims were amended or added, therefore claims 1-20 are pending for examination below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 18, and 19, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a current sensor connected to the first switch node and the second switch node and configured to sense the charging current to generate a current sensing signal; a voltage sensor connected to the first switch node and the second switch node and configured to sense a source-drain voltage of the charging transistor to generate a voltage sensing signal; a selector configured to select one of the current sensing signal and the voltage sensing signal in response to a mode signal to generate a selection voltage signal; and a current controller configured to compare the selection voltage signal with a reference voltage to generate the charging control signal.”
Claims 2-17 and 20 depend from the claims above and are allowed for the same reasons. 

US 2018/0233926 to Chang et al. discloses a battery charging control circuit with a charging circuit that communicates power data for adjusting the supplied voltage/current according to the power data. However, Chang fails to disclose the claimed current sensor and voltage sensor connected to first and second nodes of the switch with a selector. 
US 2019/0207392 to Luo et al. discloses a battery charging circuit including a control circuit having a selection circuit that receives difference values of a battery current and voltage. However, Luo fails to disclose the selection circuit configured to select from the claim charging current and a voltage of a source-drain connection of the charging transistor.
US 2019/0222041 to Liu et al. discloses a charging circuit having a control circuit with current and voltage detection circuits. In Liu a first adjustment circuit and protection circuit are used to determine a charging mode with a specific voltage and upper current limit and controlling thereof. However, Liu fails to disclose at least the claimed selector and current controller configured to compare a result selection voltage signal to that of a reference voltage to generate the charging control signal for the charging transistor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859